 



CPI AEROSTRUCTURES, INC 8-K [cvu-8k_081518.htm]

 

Exhibit 10.1

 

THIRD AMENDMENT AND WAIVER

TO AMENDED AND RESTATED CREDIT AGREEMENT

 

THIRD AMENDMENT AND WAIVER TO AMENDED AND RESTATED CREDIT AGREEMENT (the
“Amendment”) entered into as of August 15, 2018 by and between CPI
AEROSTRUCTURES, INC. (the “Borrower”), and BANKUNITED, N.A., a national banking
association, as Sole Arranger, Agent, and a Lender, CITIZENS BANK, N.A., a
national banking association, as a Lender, and the other financial institutions
from time to time parties thereto as lenders (collectively, the “Lender”),
BANKUNITED, N.A., a national banking association, as administrative agent and
collateral agent for the Lender thereunder (in such capacities, the
“Administrative Agent” and the “Collateral Agent,” respectively and each an
“Agent”).

 

WHEREAS, the Borrower, the Agent and the Lender are parties to that Amended and
Restated Credit Agreement dated as of March 24, 2016, as amended by that First
Amendment and Waiver to Amended and Restated Credit Agreement dated as of May 9,
2016 and as further amended by that Second Amendment to Amended and Restated
Credit Agreement dated as of July 13, 2017, as same may be hereafter amended and
modified (the “Agreement”); and

 

WHEREAS, the Borrower has requested that the Agent and the Lender (i) amend
certain provisions of the Agreement, and (ii) waive certain covenant
non-compliance under the Agreement; and

 

WHEREAS, the Agent and Lender is willing to accede to such request to (i) amend
certain provisions of the Agreement, and (ii) subject to the limitations hereof,
waive certain covenant non-compliance under the Agreement, subject to the terms
and conditions hereinafter set forth; and

 

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth and for other good and valuable consideration, the parties hereto
hereby agree as follows:

 

1.

All capitalized terms used herein, unless otherwise defined herein, have the
same meanings provided therefor in the Agreement. This Amendment constitutes a
Loan Document.

 

2.

Subject to the terms and conditions hereof, the Agreement is hereby amended as
follows:

 

(A)

Section 1.1 of the Agreement (Defined Terms) is amended by deleting the
following definitions and substituting the following therefor:

 

“Applicable Margin”: means, from time to time with respect to Revolving Credit
Loans and Term Loans and the fees payable under Section 3.5(a), the following
percentages per annum, adjusted quarterly based upon the Borrower’s Maximum
Leverage Ratio for the fiscal quarter then-ended (the “Financial Covenant”) as
set forth in the most recent Compliance Certificate received by Administrative
Agent pursuant to Section 6.2(a):

 



  Pricing Level Leverage Ratio Eurodollar Rate Margin Base Rate Margin
Commitment Fee     1 > 2.75x 3.25% 0.75% 0.50%     2 > 2.00x < 2.75x 3.00% 0.50%
0.50%     3 > 1.00x; < 2.00x 2.75% 0.50% 0.50%     4 < 1.00x 2.50% 0.50% 0.50%  

 

  

 

 

Any increase or decrease in the Applicable Margin resulting from a change in the
Financial Covenant shall become effective as of the first Business Day of the
month immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.2(a); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then Pricing Level 1
shall apply as of the first Business Day of the month following the date such
Compliance Certificate was required to have been delivered and shall remain in
effect until the date on which such Compliance Certificate is delivered. The
Applicable Margin in effect from December 31, 2017 through receipt of the
Compliance Certificate for the September 30, 2018 financial statement shall be
determined based upon Pricing Level 1.

 

Notwithstanding anything to the contrary contained in this definition, the
determination of Applicable Margin for any period shall be subject to the
provisions of Section 3.1(j).

 

“Designated Amount”: shall mean (a) with respect to Contract Termination
Payments, the lesser of (i) fifty (50%) percent of each Contract Termination
Payment received by the Borrower (less amounts due to subcontractors), or (ii)
the outstanding principal balance of the Term Loan; (b) with respect to A-10
2015 REA Payments, the lesser of (i) one hundred (100%) of each A-10 2015 REA
Payment received by Borrower, or (ii) the outstanding principal balance of the
Term Loan; or (c) with respect to Net Offering Proceeds, the amount described in
Section 3.4(i).

 

“EBITDA”: means:

 

(I)       for the fiscal periods ended 6/30/16, 9/30/16 and 12/31/16, an amount
equal to Net Income of the Borrower and its Subsidiaries on a consolidated basis
for the most recently completed measurement period plus (a) the following to the
extent deducted in calculating such Net Income: (i) Interest Expense, (ii) the
provision for Federal, state, local and foreign income taxes payable, (iii)
depreciation and amortization expense and (iv) other non-recurring expenses
reducing such Net Income which do not represent a cash item in such period or
any future period (in each case of or by the Borrower and its Subsidiaries for
such measurement period) minus (b) the following to the extent included in
calculating such Net Income: (i) Federal, state, local and foreign income tax
credits, (ii) all non-cash items increasing Net Income (in each case of or by
the Borrower and its Subsidiaries for such measurement period), and (iii) the
sum of all non-recurring reimbursement and termination payments including
(without limitation) all A-10 Contract Reimbursement Payments, Contract
Termination Payments and A-10 2015 REA Payments and plus (c) the additional
costs to complete 38 additional shipsets with respect to the Boeing A-10 Wing
Replacement Program in the approximate aggregate amount not to exceed
$15,300,000; and

 



 2 

 

 

 

(II)       at any date of determination other than as described in clause (I)
above, an amount equal to Net Income of the Borrower and its Subsidiaries on a
consolidated basis for the most recently completed measurement period, plus (a)
the following to the extent deducted in calculating such Net Income: (i)
Interest Expense, (ii) the provision for Federal, state, local and foreign
income taxes payable, (iii) depreciation and amortization expense, (iv) other
non-recurring expenses reducing such Net Income which do not represent a cash
item in such period or any future period (in each case of or by the Borrower and
its Subsidiaries for such measurement period) and (v) expenses reducing such Net
Income which do not represent a cash item in such period or any future period
relating to equity based compensation and minus (b) the following to the extent
included in calculating such Net Income: (i) Federal, state, local and foreign
income tax credits, (ii) all non-cash items increasing Net Income (in each case
of or by the Borrower and its Subsidiaries for such measurement period), and
(iii) the sum of all non-recurring reimbursement and termination payments
including (without limitation) all A-10 Contract Reimbursement Payments,
Contract Termination Payments and A-10 2015 REA Payments.

 

“LIBOR Rate”: with respect to any Eurodollar Loan for any Interest Period
applicable thereto, (i) the rate per annum (rounded upward, if necessary, to the
nearest 1/16 of one percent) equal to the composite London Interbank Offered
Rate which appears on the Reuters Screen LIBOR01 Page as of 11:00 a.m. London
time on the day that is two (2) London Banking Days preceding the first day of
such Interest Period (or if not reported thereon, then as determined by the
Administrative Agent from another recognized source or interbank quotation). In
the event that the Board of Governors of the Federal Reserve System shall impose
a Reserve Percentage with respect to LIBOR deposits of the Administrative Agent,
then for any period during which such Reserve Percentage shall apply, LIBOR
shall be equal to the amount determined above divided by an amount equal to one
(1) minus the Reserve Percentage. Notwithstanding the foregoing, if LIBOR (as
determined herein) would be less than zero percent (0%), then LIBOR shall be
deemed to be zero percent (0%). “Reserve Percentage” shall mean the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed on member banks of the Federal Reserve System
against “Euro-currency Liabilities” as defined in Regulation D.



 3 

 

 



“Loan Documents”: the collective reference to this Agreement, all Notes, the
Security Documents, any documents or instruments evidencing or governing the
Security Documents, each Guaranty Agreement (if any) and any other documents
executed in connection therewith (but specifically excluding any Secured Cash
Management Agreement and any Secured Swap Contract).

 

“Revolving Credit Termination Date”: June 30, 2020.

 

“Term Loan Maturity Date”: June 30, 2020.

 

(B)

Subparagraph (vii) of the definition of “Permitted Acquisition” in Section 1.1
of the Agreement (Defined Terms) is amended by deleting same and substituting
the following therefor:

 

“(vii) Any Seller Compensation consisting of purchase money financing payable to
seller, interest payable to seller, other post-closing debt payments payable to
seller and/or assumed debt shall be subordinated to the Obligations on terms
satisfactory to Administrative Agent, and shall be unsecured, or, if secured,
such Seller Compensation shall be fully subordinated to the Lenders with no
payments of principal or interest allowed;”

 

(C)

Section 1.1 of the Agreement (Defined Terms) is amended by adding the following
definitions, each to read as follows:

 

“Net Offering Proceeds”: shall have the meaning set forth in Section 3.4(i).

 

“Offering”: shall have the meaning set forth in Section 3.4(i).

 



 4 

 

 

(D)

Section 2.3 of the Agreement (Repayment of Revolving Credit Loans) is amended by
deleting same and substituting the following therefor:

 

“2.3 Repayment of Revolving Credit Loans. The Borrower hereby unconditionally
promises to pay to the Administrative Agent for the account of each Revolving
Lender the then unpaid principal amount of each Revolving Credit Loan of such
Lender (whether made before or after the termination or expiration of the
Revolving Credit Commitments) on the Revolving Credit Termination Date and on
such other dates and in such other amounts as may be required from time to time
pursuant to this Agreement, including, without limitation Section (g) of Section
3.1. The Borrower hereby further agrees to pay interest on the unpaid principal
amount of the Revolving Credit Loans from time to time outstanding until payment
thereof in full at the rates per annum, and on the dates, set forth in Section
3.1. Notwithstanding the foregoing, promptly upon Borrower’s receipt of (i) each
A-10 Contract Reimbursement Payment (if any), Borrower shall then prepay the
Revolving Credit Loans in the principal amount equal to one hundred (100%)
percent of the net proceeds (less any amounts due to subcontractors related to
the Boeing A-10 Wing Replacement Program) of each A-10 Contract Reimbursement
Payment plus all accrued and unpaid interest through the date of prepayment and
(ii) Net Offering Proceeds, Borrower shall than prepay the Revolving Credit
Loans in the principal amount required in Section 3.4(i). Each Revolving Lender
shall receive its Revolving Credit Commitment Percentage of each installment of
principal paid under the Revolving Credit Loans.”

 

(E)

Section 2.6 of the Agreement (Term Loan Borrowing) is amended by deleting same
and substituting the following therefor:

 

“2.6 Term Loan Borrowing. Subject to the terms and conditions hereof, upon
receipt by the Administrative Agent of the proceeds of the Term Loan, each Term
Lender severally agrees to make available to the Borrower (through the
Administrative Agent) on the Closing Date its Term Loan Percentage of term loans
in the aggregate principal amount of $10,000,000 (the “Term Loan”). The Term
Loan shall be evidenced by a Term Note of the Borrower payable to each Term
Lender. Each Term Note shall be dated the Closing Date and shall mature on the
applicable Term Loan Maturity Date at which time the entire outstanding
principal balance and all interest thereon shall be due and payable. The Term
Loan shall bear interest at a rate per annum equal to the applicable Eurodollar
Rate for the applicable Interest Period or the Base Rate or combinations thereof
provided that each Eurodollar Term Loan shall be in an amount of $3,000,000.00
or a whole multiple of $500,000.00 in excess thereof pursuant to notices
delivered to Administrative Agent in the form of a Notice of Transaction in
accordance with Section 3.2. Interest shall be payable in arrears on the
Interest Payment Date in accordance with Section 3.1 hereof. The number of Term
Loans outstanding at any one time shall be limited pursuant to Section 3.3
hereof. Prepayments shall be subject to Section 3.4 hereof. Each Term Note shall
be entitled to the benefits and subject to the provisions of this Agreement.”



 5 

 

 

 

(F)

Section 2.7 of the Agreement (Repayment of Term Loan) is amended by deleting
same and substituting the following therefor:

 

“2.7 Repayment of Term Loan. The principal balance of the Term Loan shall be
payable to the Administrative Agent for the account of each Term Lender (in
accordance with each Term Lender’s respective Term Loan Percentage) in
consecutive monthly installments of principal, in the principal amounts set
forth on the table below, such payments commencing on May 1, 2016 with each
succeeding installment being due on the first Business Day of each month
thereafter until June 1, 2020 with a final payment due on the applicable Term
Loan Maturity Date in an amount equal to the then outstanding principal balance
of the Term Loan. Notwithstanding the foregoing, upon Borrower’s receipt of a
Contract Termination Payment (if any), a A-10 2015 REA Payment or Net Offering
Proceeds, Borrower shall then either (1) prepay the Term Loan (which in the case
of Eurodollar Term Loans shall be on the last day of the current Interest
Period) in the principal amount equal to the applicable Designated Amount plus
all accrued and unpaid interest through the date of prepayment, or (2) at
Borrower’s request (subject to Agent’s approval), deposit into a bank account
held by and pledged (as additional collateral for the Loans and any related
interest rate swap obligations, if applicable) to the Agent on behalf of the
Term Lenders, on terms and documentation satisfactory to the Agent and its
counsel, an amount equal to the applicable Designated Amount. Each Term Lender
shall receive its Term Loan Percentage of each installment of principal paid
under the Term Loan.

 



First Business Day Principal Amortization Month and Year Amount per Month May
2016 – April 2017 $41,667.67 May 2017 – April 2018 $125,000.00 May 2018 – August
2018 $166,666.67 September 2018 – June 2020 $175,000.00”



 

 6 

 

 

(G)

Section 3.4(e) of the Agreement is amended by deleting same and substituting the
following therefor:

 

“(e) Contemporaneously upon receipt of Net Cash Proceeds in excess of $500,000,
unless a Default or Event of Default then exists (in which event, Section 3.8
shall be controlling), the Borrower shall pay to the Administrative Agent an
amount equal to: (i) the sum of (x) seventy-five percent (75%) of all Net Cash
Proceeds in the aggregate in any Fiscal Year from the disposition of assets
whether or not such assets are Collateral hereunder, other than Inventory
Collateral and Sold Receivables, plus (y) seventy-five percent (75%) of the Net
Cash Proceeds in the aggregate in any Fiscal Year from the disposition of
Equipment Collateral, and Properties to the extent such Net Cash Proceeds are
not used substantially simultaneously to replace such disposed Equipment
Collateral and disposed Properties with new Equipment Collateral, or new
Properties, as the case may be, and (ii) seventy-five percent (75%) of the Net
Cash Proceeds from the incurrence of Indebtedness. Such payment shall be
accompanied by a detailed calculation showing all deductions from gross proceeds
in order to arrive at Net Cash Proceeds, as well as amounts used or reserved for
the purchase of replacement Equipment Collateral, if applicable. All such
payments from Net Cash Proceeds shall be applied, first, (A) pro rata, to either
(1) prepay the Term Loans then outstanding, in prepayment of the principal
installments thereof in inverse order of maturity, or (2) at Agent’s discretion,
to deposit such amount into a bank account held by and pledged (as additional
collateral for the Loans and any related interest rate swap obligations) to the
Agent on behalf of the Term Lenders on terms and documentation satisfactory to
Agent and its counsel; and (B) next, as to any remainder, to the Revolving
Credit Loans.”

 

(H)

Section 3.4(i) of the Agreement is amended by deleting same and substituting the
following therefor:

 

“(i) If the Borrower consummates a public offering of its stock and (1) raises
$7,000,000 or more (such public offering being an “Offering”), and (2) after
giving effect to the receipt of the net proceeds (excluding reasonable costs
actually incurred in connection therewith) of such public offering (“Net
Offering Proceeds”), (i) Borrower shall then promptly utilize an amount equal to
25% of Borrower’s Net Offering Proceeds to pay down (or in the case of the Term
Loan, cash secure with Agent’s approval in accordance with Section 2.7)
$1,200,000.00 towards the balloon payment of the Term Loan, with the remaining
balance of such portion of the Net Offering Proceeds to pay down the outstanding
Revolving Credit Loans; and (ii) the Borrower will maintain a minimum amount of
$3,000,000 in either unrestricted cash (to be maintained in an account with
Collateral Agent) and/or Revolving Credit availability (or any combination
thereof) at all times thereafter.”



 7 

 

 

 

(I)

Section 7.1(a) of the Agreement (Minimum Debt Service Coverage Ratio) is amended
by deleting same and substituting the following therefor:

 

“(a) Minimum Debt Service Coverage Ratio. Permit the Debt Service Coverage Ratio
of the Borrower at the end of each fiscal quarter for the trailing four quarter
period then ended to be less than 1.50 to 1.0. “Debt Service Coverage Ratio”
shall mean (i) the sum of EBITDA plus amortization of stock compensation
expense, minus Restricted Payments minus unfinanced Capital Expenditures,
divided by (ii) the sum of scheduled principal and Financing Lease payments plus
Interest Expense; in each case as determined in accordance with GAAP
consistently applied.”

 

(J)

Section 7.1(b) of the Agreement (Maximum Leverage Ratio) is amended by deleting
same and substituting the following therefor:

 

“(b) Maximum Leverage Ratio. Permit the Leverage Ratio of the Borrower at the
end of each fiscal quarter for the trailing four quarter period then ended to be
more than the corresponding ratio set forth below (subject to adjustment
pursuant to Section 3.4(i)); “Leverage Ratio” shall mean Funded Debt, divided by
EBITDA:

 



    Post Offering Fiscal Quarter End Leverage Ratio Leverage Ratio 6/30/16 and
9/30/16 3.5 to 1.0 N/A 12/31/16 thru 6/30/18 3.0 to 1.0 N/A 9/30/18 3.25 to 1.0
3.0 to 1.0 12/31/18 and thereafter 3.0 to 1.0 3.0 to 1.0”



 

(K)

Section 7.6(d) of the Agreement is amended by deleting same and substituting the
following therefor:

 

“(d) the sale of the Sold Receivables of (i) United Technologies Corporation to
Citibank, N.A. and (ii) prior to August 14, 2018, Triumph Group, Inc. to Orbian
Financial Services VII, LLC.”

 

(L)

Section 7.14 of the Agreement (Swap Contracts) is amended by deleting same and
substituting the following therefor:

 

“7.14 Swap Contracts. Enter into any Swap Contract, except (a) any Secured Swap
Contract in connection with any Loan (if applicable), (b) Swap Contracts entered
into to hedge or mitigate risks to which the Borrower or any Subsidiary has
actual exposure (other than those in respect of Capital Stock of the Borrower or
any of its Subsidiaries) with respect to obligations other than the Loans and
(c) Swap Contract entered into in order to effectively cap, collar or exchange
interest rates (from fixed to floating rates, from one floating rate to another
floating rate or otherwise) with respect to any interest-bearing liability or
investment of the Borrower or any Subsidiary other than with respect to Loans.”



 8 

 

 

 

(M)

Schedule 7.2 of the Agreement (Existing Indebtedness and Subordinated Debt) is
hereby amended by deleting same and substituting Schedule 7.2 (attached hereto)
therefor.

 

(N)

Except as amended herein, all other provisions of the Agreement and the Loan
Documents shall remain in full force and effect, and are hereby ratified.

 

3.

The Lender and the Borrower agree that as of August 8, 2018, the aggregate
outstanding principal amount of: (i) the Revolving Credit Loans as evidenced by
Revolving Credit Notes is $28,338,684.58, and (ii) the Term Loan as evidenced by
the corresponding Term Notes is $7,333,333.32.

 

4.

The Borrower hereby represents and warrants to the Lender that:

 

(a)                 Each and every of the representations and warranties set
forth in the Agreement is true as of the date hereof and with the same effect as
though made on the date hereof, and is hereby incorporated herein in full by
reference as if fully restated herein in its entirety; provided, however, that
the September 30, 2015 date in Sections 4.1 and 4.2 shall be deemed to be March
31, 2018.

 

(b)                No Default or Event of Default and no event or condition
which, with the giving of notice or lapse of time or both, would constitute such
a Default or Event of Default, now exists or would exist after giving effect
hereto.

 

(c)                 There are no defenses or offsets to the Borrower’s
obligations under the Agreement, the Notes or the Loan Documents or any of the
other agreements in favor of the Lender referred to in the Agreement.

 

(d)                The WHEREAS clauses set forth hereinabove are true and
correct.

 

5.

Non-compliance by the Borrower with the following covenant(s), for the following
fiscal period(s) ended on the date(s) set forth below, is hereby waived by the
Agent and the Lender, solely to the extent and subject to the facts and terms
and for the period(s) set forth below:

 

(a)                 Section 7.1(b) of the Agreement, Maximum Leverage Ratio,
which should have been not greater than 3.0 to 1.0 for the trailing four fiscal
quarters ended March 31, 2018 and June 30, 2018, but was actually a 3.21 to 1.0
as of the end of March 31, 2018, and 3.32 to 1.0 at the end of June 30, 2018.



 9 

 

 

 

6.

It is expressly understood and agreed that all collateral security for the Loans
and other extensions of credit set forth in the Agreement prior to the amendment
provided for herein is and shall continue to be collateral security for the
Loans, obligations and other extensions of credit provided in the Agreement (as
herein amended) and the Loan Documents. Without limiting the generality of the
foregoing, the Borrower hereby absolutely and unconditionally confirms that each
Loan Document, document and instrument executed by the Borrower pursuant to the
Agreement continues in full force and effect, is ratified and confirmed and is
and shall continue to be applicable to the Agreement (as herein amended).

 

7.

The amendments and waivers set forth herein are limited precisely as written,
based on the facts specified, for the periods stated and shall not be deemed to
(a) be a consent to or a waiver of, or future waiver of any further violation or
non-compliance with any of the indicated covenants or any other term or
condition of the Agreement, the Loan Documents or any of the documents referred
to therein, or (b) prejudice any right or rights which the Lender may now have
or may have in the future under or in connection with the Agreement, the Loan
Documents or any documents referred to therein. Whenever the Agreement is
referred to in the Amendment, the Loan Documents or any of the instruments,
agreements or other documents or papers executed and delivered in connection
therewith, it shall be deemed to mean the Agreement as modified by this
Amendment.

 

8.

The Borrower agrees to pay on demand, and the Agent may charge any deposit or
loan account(s) of the Borrower, all expenses (including reasonable attorney’s
fees) incurred by the Lender in connection with the negotiation and preparation
of the Agreement as amended hereby.

 

9.

This Amendment shall become effective on such date as all of the following
conditions shall be satisfied retroactive to the date hereof (the “Effective
Date”):

 

(a)                 The Agent shall have received four (4) executed, original
counterparts of this Amendment.

 

(b)                The Agent shall have received four (4) executed counterparts
of the Secretary's Certificate of the Borrower together with any other action
(in form and substance satisfactory to the Agent and its counsel) taken by the
Borrower to authorize the execution, delivery and performance of this Amendment
and such other documents as the Lender or its counsel may require.

 

(c)                 Payment by the Borrower of Lender’s Amendment fee in the
amount of $186,666.67, together with all out of pocket costs, expenses and
reasonable attorneys’ fees incurred by the Agent in connection with this
Amendment and the related documents.

 

10.

This Amendment is dated as of the date set forth in the first paragraph hereof
and shall be effective (after satisfaction of the conditions set forth in
paragraph 8 above) on the date of execution by the Agent and the Lender,
retroactive to such date.

 

11.

This Amendment may be executed in counterparts, each of which shall constitute
an original, and each of which taken together shall constitute one and the same
agreement.



 10 

 



 

[NO FURTHER TEXT ON THIS PAGE]

 


 11 

 

SIGNATURE PAGE

Third Amendment to Amended and Restated Credit Agreement

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
date first above written.

 

 

  CPI AEROSTRUCTURES, INC.,   as Borrower             By:    /s/ Vincent
Palazzolo   Name: 

Vincent Palazzolo

  Title: Chief Financial Officer

 

 

  BANKUNITED, N.A.,   as Arranger, Agent, and a Lender             By:    /s/
Christine Gerula   Name:  Christine Gerula   Title: Senior Vice President

 

 

  BANKUNITED, N.A.,   as Administrative Agent and Collateral Agent            
By:    /s/ Christine Gerula   Name:  Christine Gerula   Title: Senior Vice
President



 

 

  CITIZENS BANK, N.A.,   as a Lender             By:    /s/ Chancellor Peterson
  Name:  Chancellor Peterson   Title: Vice President



 



 12 

 

SCHEDULE 7.2

Existing Indebtedness and Subordinated Debt

 

Existing Indebtedness

 

1.Revolving loan, term loans and other indebtedness pursuant to the Loan
Agreement, dated 3/24/16, as amended, between the Borrower and BankUnited, N.A.

2.Obligations under the Equipment Lease, dated 10/13/11, between the Borrower
and Ricoh USA, for copiers.

3.Obligations under the Equipment Lease, dated 04/17/14, between the Borrower
and Ascentium Capital, for a Security Camera System and related property.

4.Obligations under the Equipment Lease, dated 11//25/14, between the Borrower
and Ascentium Capital, for a Security Camera System and related property.

5.Obligations under the Equipment Lease, dated 10/02/15, between the Borrower
and Signature Bank, for a Faro Technologies Laser Tracker and related property.

6.Obligations under the Equipment Lease, dated 05/13/15, between the Borrower
and NMHG Financial, for a Yale Model Forklift and related property.

7.Obligations under the Equipment Lease, dated 01/26/16, between the Borrower
and Signature Bank, for Variable Speed Rotary Screw Compressors and related
property.

8.Obligations under the Equipment Lease, dated 06/07/16, between the Borrower
and Lenovo Financial Services, for Computer workstations and related property.

9.Obligations under the Equipment Lease, dated 08/25/16, between the Borrower
and Hitachi Capital America Corp, for a Spray Booth and related property.

10.Obligations under the Equipment Lease, dated 12/22/17, between the Borrower
and Signature Bank, for Two Taricco Composite Curring Ovens and related
property.

11.Obligations under the Equipment Lease, dated 01/24/18, between the Borrower
and Hewlett-Packard Financial Services, for a Server and related property.

12.Obligations under the Equipment Lease, dated 02/20/18, between the Borrower
and Hewlett-Packard Financial Services, for laptops and related property.

13.Obligations under the Equipment Lease, dated 05/03/18, between the Borrower
and CIT Bank, for Two Modula Lifts VLM and related property.

Subordinated Debt

 

None.



 13 

 